Citation Nr: 1228495	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected scars, disfiguring of the forehead, left forearm, and fingers of the left hand, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1944 to January 1948.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing in December 2009.  He also testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  The transcripts are of record.

In September 2011, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The scar located on the Veteran's forehead is no more than moderately disfiguring, manifests with only one characteristic of disfigurement, is superficial, stable, not painful on objective examination or otherwise, does not limit motion or function, and does not cause any disabling effects.

2.  The scars located on the Veteran's left forearm and fingers of the left hand are superficial, stable, not painful on objective examination or otherwise, measure less than 6 square inches in size, do not limit motion or function, and do not cause any disabling effects. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for disfiguring scars of the forehead, left forearm, and fingers of the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2002 and 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in October 2005 prior to the initial adjudication of the Veteran's claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  A letter sent in March 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the Dingess notice letter was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in March 2010 following the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and private treatment records have been obtained.  He was also provided with VA examinations in connection with his claim.  The Board finds that the examination reports are adequate for the purposes of deciding the claim on appeal because the examiners conducted physical examinations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  He has not indicated there are any additional records that VA should seek to obtain on his behalf.   

In August 2006, the Veteran completed an Authorization and Consent to Release Information form (VA Form 21-4142) for records of treatment from Dr. Yeager of Mobile, Alabama.  He indicated that Dr. Yeager had treated him since 2000.  In October 2006, the RO contacted Dr. Yeager and received treatment records dated from September 1999 to October 2006.  In a statement received in February 2012, the Veteran indicated that he had been treated by Dr. Yeager for a period of 14 years before Dr. Yeager retired, at which time he then sought treatment from Dr. Irving.  Dr. Irving's treatment records have been associated with the claims file.  There is no indication that additional records from either Dr. Yeager or Dr. Irving are outstanding.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The claim was remanded in November 2010 to comply with a travel board hearing request, and in September 2011 with instructions for the RO to obtain Dr. Irving's treatment records.  There has been substantial, if not full, compliance with the remand directives.  

Finally, the Veteran was afforded hearings before a Decision Review Officer (DRO) and a Veterans' Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a DRO and VLJ who chairs a hearing has (1) a duty to fully explain the issues and (2) a duty to suggest the submission of evidence that may have been overlooked.  During the hearings in this case, the DRO, VLJ, and the Veteran's representative asked questions to ascertain information to substantiate the Veteran's claim for a higher rating for his scars.  In addition, the Veteran volunteered an account of his recent symptoms.  The DRO also sought to identify pertinent evidence not currently associated with this claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearing.  As such, the Board finds that, consistent with Bryant, both the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  


Background

By way of history, the Veteran's service treatment records indicate that he sustained burn injuries following a flash explosion of gasoline in December 1945.  The records show that he sustained a first degree burn on his face, a second degree burn on the distal half of his left forearm, and a third degree burn on the fingers of his left hand.

Post-service private medical records from Dr. Martin do not reflect any relevant treatment or findings related to the Veteran's service-connected burn scars.  In pertinent part, these records show that in August 2004 he was noted to have actinic keratoses that affected his face, including a few lesions on his forehead and temple area consistent with actinic damage.  The records also show he had a seborrheic keratotic lesion excised from the lower right side of his neck in October 2004.  

Private medical records from Dr. Yeager also do not reflect any evidence pertinent to the Veteran's service-connected burn scars.  In pertinent part, these records reflect he was prescribed Tylox for elbow pain in February 2000 and for severe arthritis in February 2004.  A June 2002 record reflects a complaint of itching, irritation and burning sensation on the left side of his neck after exposure to the sun.  Xanax helped relieve these symptoms.  A July 2002 record shows the neck symptoms were diagnosed as a polymorphous light eruption.  The Veteran reported that the Xanax he was taking also helped with his neck discomfort and burning.  

Private medical records from Dr. Irving do not contain any evidence pertinent to the Veteran's service-connected scars.  These records show the Veteran was taking Xanax for anxiety.

The Veteran underwent a VA examination for his scars in February 2006.  He reported that he sustained burns to both of his forearms, his face and hands in service.  His current symptoms included generalized tenderness over his face, especially his forehead, and pain over the scar injury down his left arm and hand.  The pain was worst in the left hand fingers.  On physical examination, the Veteran had thin, brownish, non-adherent scarring over his forehead area with generalized tenderness and numbness on palpation.  Keloids were not present.  On his left forearm and hand, there were faint brownish lesions, which he stated were hypersensitive to touch.  There was no keloid formation or adherence to the underlying skin.  The examiner indicated that the scarring from the burns affected approximately 10 percent of the Veteran's body.  

The Veteran underwent another VA examination in July 2007.  He reported that the scars on his forehead and forearms were sensitive to touch.  On physical examination, there was a very faint, 2 x 3 centimeter (cm), brownish-colored area on the left side of his forehead.  It was very superficial in appearance and non-tender to palpation.  There was a 4 cm, very faint, linear scar along the left lateral aspect of his upper lip.  This scar was slightly hypopigmented, non-tender to palpation, very well-healed and superficial in nature.  There was no induration, keloid formation, loss of function or motion, or any gross disfigurement, distortion or asymmetry of any of the facial features.  On the dorsum of his left forearm, there was a larger 10 x 3 cm brownish patch that was very faint and very superficial.  The Veteran was noted to have several ecchymotic areas on the dorsum of both forearms that were not part of the scars.  No pain was noted on examination of any of the scars.  There was no adherence to any underlying skin tissue and the texture of the scars was the same as the skin.  All scars appeared stable.  There was no elevation or depression of the skin surface, inflammation, edema, keloid formation, induration or any inflexibility of the skin in the scar areas.  There was no limitation of motion or function.  No scars were noted on the hands or fingers that were readily visible to inspection.  The assessment was scars status post flash burn involving five percent of the total body surface area and less than 1 percent of the exposed body area.  

At an RO hearing held in December 2009, the Veteran testified that he self-treated his scars with use of A & D ointment, nerve pills, and pain pills.  He later clarified that the "nerve pills" were Xanax that was prescribed for his nerves, and the Tylox was prescribed for his back pain, but these medications also helped his scars.  He also stated that sometimes the scars on his face itched.  He was unable to state whether the scar on his arm caused limitation of motion.

At a VA examination conducted in March 2010, the Veteran reported that the scars on his forearms were scaling and peeling.  He had no other complaints.  The examiner noted that he has lichen simplex that usually involves his proximal arms.  The Veteran reported use of an ointment called A & D and a cream called A & E for both his scars and unrelated lichen simplex.  He denied any other treatment.  On physical examination, there was a very faint 2 x 2 cm brownish discolored area on his left forehead that measured 4 square (sq.) cm.  It was superficial and non-painful to palpation.  There was no induration, keloid formation, loss of tissue, ulceration, or loss of function or motion.  No significant disfigurement, facial asymmetry, or distortion was noted.  On the left arm, there was a larger 9 x 2 cm. (or 18 sq. cm.) very faint, superficial, brownish patch over the dorsum of the left forearm.  There was no tissue loss, ulceration, or significant scaling, loss of function or motion.  The skin texture was normal.  The scar was superficial and not painful to palpation.  No scarring was noted on the neck, hands, or digits.  The assessment was residual scars, status post flash burns; no loss of motion or function and no functional limitations.

During the Veteran's April 2011 hearing, he testified that he had been taking Tylox for 40-50 years for his residual burn scars and was also taking a nerve pill.  He stated that his scars come and go, which his representative clarified to mean that the scars intermittently break down and develop sores, heal, and then months later break down and become painful again.  The Veteran acknowledged that his skin is also affected by eczema which flares intermittently, but he stated that he was able to distinguish between his burn scars and the eczema.  However, upon further questioning he was unable to identify any of the specific areas affected by the eczema.  When asked to identify the areas on his body that are affected by the flash burns scars, he identified his ankles and stated that it "comes all over."  He also testified that as a result of the fire he has residual burn scars on his neck that are painful.  He reported that he was taking the "nerve pill" for that, but also noted he may have been prescribed the pills for musculoskeletal pain in his neck.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection is in effect for scars, moderate, disfiguring, rated 10 percent disabling under DC 7800.  As explained in a March 2010 Supplemental Statement of the Case (SSOC), the 10 percent rating is pursuant to rating criteria which are no longer in effect.  The Veteran filed an increased rating claim for his scars in October 2004.  Accordingly, his scars will be rated under the schedular criteria in effect at the time he filed his claim.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2002).  

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

The Board will first discuss the appropriate rating for the Veteran's scars under the criteria in effect at the time he filed his claim.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2002).  The appropriate rating for the Veteran's scars, under the revisions that became effective September 23, 2008, will be discussed separately.

Under DC 7800 disfigurement of the head, face, or neck is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, DC 7800 (2002).  

The 8 characteristics of disfigurement, for the purposes of evaluation under Section 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one- quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002). 

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).

Diagnostic Code 7806 is not applicable here as it addresses dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2002).  The Veteran is already service-connected for eczema and the evaluation for this disability is not under consideration in the instant appeal.

Under DC 7800, a 30 percent rating is the next highest rating and requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, lips; or requires two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2002).  The Veteran is service-connected for one scar located on his face-the forehead specifically.  The evidence does not show that the Veteran's forehead scar results in any visible or palpable tissue loss, gross distortion or asymmetry of a feature or paired set of features.  The VA examination reports reflect the forehead scar is very faint in appearance and very superficial in nature.  Also, the July 2007 and March 2010 VA examiners specifically indicated that there was no gross or significant disfigurement, distortion, or asymmetry of facial features.  The Board also points out that while these examiners discussed findings with respect to a scar on the Veteran's upper lip; he is not service-connected for an upper lip scar.  Further, even if he were service-connected, the clinical findings would not warrant a compensable rating under this diagnostic code for the same reasons discussed with respect to the forehead scar.

The evidence also shows that the Veteran's forehead scar has manifested with only one characteristic of disfigurement throughout the entire appeal period, which is a scar measuring at least 0.6 cm at wide at the widest part.  None of the seven remaining characteristics of disfigurement have been met at any time during the appeal.  Specifically, the forehead scar measured less than 5 or more inches (13 or more cm) in length.  Specific measurements of the forehead scar were not provided at the February 2006 examination.  However, the July 2007 examination shows the scar measured 2 x 3 cm (6 sq. cm) and the March 2010 examination noted the scar was 2 x 2 cm (4 sq. cm).  In addition, the February 2006, July 2007, and March 2010 examination reports show the surface contour of scar was not elevated or depressed on palpation; it was not adherent to underlying tissue; it was hypopigmented, but not in an area exceeding six square inches (39 sq. cm); the skin texture was not abnormal in an area exceeding six square inches (39 sq. cm); there was no loss of tissue; and the skin was not indurated and inflexible at all.  

In the August 2010 Appellant's Brief, the Veteran's representative argued that DC 7800 is ambiguous and does not indicate whether multiple scars are to be rated separately or as one disability.  The Board need not address this argument other than to note that DC 7800 only pertains to disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (2002).  In this case, the Veteran is service-connected for a single facial (forehead) scar.  While some of the VA examination reports of record include findings with respect to a scar on the Veteran's upper lip; he is not service-connected for an upper lip scar.  Accordingly, he does not have 'multiple scars' on his head, face, or neck that would require consideration of DC 7800 in the context of the argument asserted.  In short, a rating in excess of 10 percent is not warranted under DC 7800, for any period of time covered by the appeal, pursuant to the criteria that became effective August 30, 2002.

The Veteran is also not entitled to a higher rating under DC 7804.  Under DC 7804, superficial scars that are tender or painful on objective examination are evaluated as 10 percent disabling.  In an August 2006 statement, the Veteran reported that his scars are very tender and easily bleed when slightly struck against tree limbs.  In the August 2010 Appellant's Brief, the Veteran's representative argued that the Veteran should receive separate, compensable ratings for each service-connected tender and painful scar.  The Board acknowledges and has considered the Veteran's contentions, but finds that separate, compensable ratings for the scars are not warranted under DC 7804.

With respect to the forehead scar, the Board notes that the February 2006 VA examiner indicated "scarring" over the Veteran's forehead area was generally tender and hypersensitive to touch on objective palpation.  It is unclear however; whether the examiner's observation was limited to the service-connected scar on the left side of the Veteran's forehead, or whether multiple unrelated facial scarring was implicated.  The Board notes that the Veteran has been shown to have unrelated and non service-connected actinic keratosis with lesions on his forehead.  Nonetheless, the Veteran is already in receipt of a 10 percent rating under DC 7800, for the moderate disfiguration of his face due to the scar on his forehead.  Thus, he is not entitled to another 10 percent rating under DC 7804 for this same scar (even if it is painful) as this would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under 38 C.F.R. § 4.14. 

With respect to the Veteran's scars on his left forearm and left hand fingers, the February 2006 VA examiner noted that lesions on his left forearm and hand were "hypersensitive" to touch.  The Board finds that the finding of hypersensitivity does not equate to pain in this instance.  In this respect, the Board notes that the examiner used specific terminology to distinguish between the Veteran's subjective complaints and the objective physical findings.  For example, the examiner stated that the Veteran subjectively reported having "pain" over the scar injuries on his left forearm and hand; but when discussing the objective clinical findings, the examiner used the term "hypersensitivity" to describe what the Veteran demonstrated on objective examination.  The examiner's use of terminology to distinguish between the Veteran's subjective complaints and the objective findings appears to have been deliberate.  Therefore, the Board finds that the February 2006 examination report does not show the Veteran's left forearm and hand scars were painful on objective examination, such that he would be entitled to a separate, compensable rating under DC 7804.  The Board further notes that on objective inspection at the July 2007 and March 2010 examinations, the forehead and left forearm scars were not painful upon palpation by the examiner (i.e. objective examination).  No scarring was noted on the Veteran's left hand or digits.  The Board finds that the totality of the evidence fails to demonstrate scars of the left forearm and left hand which are painful on objective demonstration.  As such, a compensable 10 percent rating is not warranted under Diagnostic Code 7804.

In sum, a 10 percent rating for the scars on the forehead, left forearm, and left hand fingers is not warranted under DC 7804.  Finally, although the Veteran reported a painful burn scar residual on his neck during his April 2011 hearing, the Board notes that the service treatment records show he only sustained burns to his face, left forearm and fingers of the left hand.  He is not service-connected for a scar on the neck.  

The Board finds that diagnostic codes 7801 and 7802 (for scars other than the head, face, or neck) are inapplicable in this case.  In this regard, the probative medical evidence shows the Veteran's burn scar residuals on his left forearm and the fingers of his left hand do not exceed 6 square inches in size, are not deep, and do not cause limited motion (DC 7801) and none of the scars approximate one square foot or 144 sq. inches (DC 7802).  Specific measurements of the left forearm or the left hand fingers scars were not provided at the February 2006 examination.  However, the July 2007 VA examination report indicates the forearm scar measured 10 x 3 cm and the March 2010 examination shows the left forearm scar measured 9 x 2 cm.  No scars were visible upon inspection of the hand or fingers at either examination.  These measurements are significantly less than the 6 square inches or one square foot needed for a compensable evaluation under these diagnostic codes.  Further, the July 2007 and March 2010 examiners specifically indicated that the left forearm scar was superficial (i.e. not deep) and did not cause any limited motion.  No scars were visible upon inspection of the left hand or fingers at either examination.

In addition, none of the service-connected scars of the forehead, forearm, or fingers are unstable or manifest with repeated ulceration (DC 7803).  The Veteran testified at the April 2011 hearing that his burn scars break down intermittently, which would seemingly indicate unstable or repeat ulcerations requiring consideration of DC 7803.  He acknowledged that he also suffers from lichen simplex, but stated that he was able to distinguish between the areas affected by lichen simplex and the flash burn scar residuals.  The Board notes, however, that when asked to identify the areas affected by the service-connected burn scars, the Veteran stated that those residuals were located on his ankles and also were "all over."  The evidence reflects that the Veteran suffers from actinic keratosis on his face, and lichen simplex (eczema) that affects his arms and ankles.  The lichen simplex has, at times, affected other areas of his body including his fingers, armpits, elbows, knees, right fingers, and scalp.  Thus, it is appears that the Veteran is confused as to the manifestations of his burn scar residuals versus his lichen simplex.  Moreover, the July 2007 and March 2010 VA examination reports show the service-connected burn scars are stable, very well-healed, and have normal skin texture.  In short, the evidence reflects that the burn scar residuals do not warrant consideration under DC 7803 as they have not been shown to be unstable or to manifest with repeated ulcerations. 

Finally, DC 7805 is inapplicable in this case as the evidence does not show that the Veteran's burn scar residuals on his forehead, left forearm, or left hand fingers produce any limitation of function or disabling effects.   

As noted, the criteria used to evaluate disabilities involving the skin were revised, effective September 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for an increased rating was received in October 2004 and he has not requested such consideration.  However, the RO applied the criteria in a March 2010 SSOC.  Accordingly, those criteria are applicable to the claim, but only for the period on or after the effective dates of the new regulations.  

Under the criteria that became effective September 23, 2008, DC 7800 was not changed in a manner that is outcome determinative in this case.  Disfigurement of the head, face, or neck is still evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, DC 7800 (2011).  

The 8 characteristics of disfigurement, for the purposes of evaluation under Section 4.118, did not change from the 2002 version. 

Under the 2008 revisions, however, an amendment to DC 7800 found in Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) instructs the rater that characteristic(s) of disfigurement may be caused by one scar or by multiple scars.  

In this case, the Veteran's forehead scar manifests with only one characteristic of disfigurement, which is that it measures at least 0.6 cm at wide at the widest part.  None of the seven remaining characteristics of disfigurement have been met at any time during the appeal.  In addition, the Veteran has only one service-connected scar that affects his head, face or neck.  See Note (5), supra.   The Veteran is not shown to have additional disabling effects, other than disfigurement of his face, such as pain.  He denied any symptoms of pain during the March 2010 VA examination, and he is not shown to have any other disabling effects.  See Note (4), supra.  Thus, a separate compensable rating under any other diagnostic code is not for application.  

The Board finds that the diagnostic codes 7801 and 7802 remain inapplicable in this case under the 2008 revisions.  As noted, the probative medical evidence shows that none of the Veteran's burn scar residuals on his left forearm or the fingers of his left hand exceed 6 square inches in size, or are deep or caused limited motion (DC 7801) and none of the scars approximate one square foot or 144 sq. inches (DC 7802).  The March 2010 examiner noted the left forearm scar was 9 x 2 cm.  This measurement is significantly less than the 6 square inches or one square foot needed for a compensable evaluation under these diagnostic codes.  Further, the VA examiner specifically indicated that the left forearm scar was superficial (i.e. not deep) and did not cause any limited motion.  No scars were visible upon inspection of the left hand or fingers.  

Under the 2008 revisions, DC 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2011).

Under the 2008 version of DC 7804, two or three scars that are unstable or painful warrant a 30 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  As discussed previously, none of the Veteran's scars are unstable.  Although the Veteran has three scars total, a 30 percent rating is not warranted because the evidence accumulated after the regulatory change does not reflect that any of the scars are actually painful.  As noted, the March 2010 VA examiner found that none of the scars were painful on examination and the Veteran did not report that his scars caused pain.  

As for the Veteran's testimony at his December 2009 and April 2011 hearings, that his scars are indeed painful as evidenced by the fact that he uses Tylox and Xanax for treatment, the Board finds that his testimony is not supported by the record.  In this respect, the private medical records show Tylox was prescribed for the Veteran's severe arthritis and Xanax was prescribed for his anxiety.  There is no indication that either medication was prescribed for treatment of his service-connected burn scars.  Also, while the Veteran has reported burn scar residuals on his right forearm, upper lip, and neck, there is no evidence of a service-related flash burn scar residual affecting these areas- nor is he service-connected for the same.  Accordingly, the residual scars on the forehead and left forearm do not warrant a 30 percent rating pursuant to the current version of DC 7804.  

Under the 2008 revisions, DC 7805 is inapplicable in this case.  The March 2010 VA examination report shows the Veteran's burn scar residuals on his forehead, left forearm and fingers of his left hand do not produce any limitation of function or cause disabling effects.   

In sum, the Board finds that no more than a 10 percent rating is warranted under the applicable (former and revised) diagnostic codes.  The Board finds that the VA examination reports are the most probative evidence of the nature and severity of the Veteran's scars, as they were based on physical examinations and contain sufficient information such that the Board is able to render an informed determination.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected burn scar residuals on his forehead, left forearm and fingers of his left hand.  These scars are superficial, and well-healed.  They are not productive of pain or tenderness on objective demonstration, and do not cause any limited motion or functional impairment.  These manifestations are all specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's burn scar residuals and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is retired; however, there is no evidence of unemployability due to his service-connected burn scar residuals.  Therefore, the question of entitlement to a TDIU is not raised.


ORDER

An increased rating for service-connected scars, disfiguring, of the forehead, left forearm, and fingers of the left hand currently rated 10 percent disabling is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


